PD-1030-15
                              PD-1030-15                             COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 8/10/2015 11:03:59 AM
                                                                      Accepted 8/11/2015 3:23:59 PM
                                                                                      ABEL ACOSTA
                          PDR No. ____________________                                        CLERK

                       Court of Appeals No. 03-13-00689-CR

PRESTON SHARPNACK                         §       IN THE TEXAS COURT OF
                                          §
v.                                        §          CRIMINAL APPEALS
                                          §
STATE OF TEXAS                            §           AT AUSTIN, TEXAS

       PETITIONER’S MOTION FOR EXTENSION OF TIME TO FILE
              PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes PRESON SHARPNACK,                Petitioner in the above styled and

numbered cause, and moves this Court for a 60-day extension to file his Petition for

Discretionary Review, and would show as follows:

      1.       Petitioner has been convicted for the offense Aggravated Assault with

a Deadly Weapon and has been assessed sentence of 10 years.

      2.       The Third District Court of Appeals issued an unpublished decision in

this case on July 9, 2015.      Preston Sharpnack v. State of Texas, 03-13-00689

(Tex.App.- Austin, July 23, 2015). The PDR in this case is due on or before August

10, 2015.

      3.       The undersigned counsel has been unable to prepare a Petition for

Discretionary Review due to the following trial and post-conviction matters:



                                                                                     1
            August 11, 2015
            a.     State of Texas v. Juan Trevino – counsel had to prepare and try a

                   felony jury trial in the 421st District Court of Caldwell County,

                   Texas on July 20 thru 24, 2015;

            b.     Randy Halprin v. William Stephens – counsel has been preparing

                   a Reply brief in a post-conviction capital habeas case under 28

                   U.S.C. § 2254 which is due in the U.S. District Court for the

                   Northern District of Texas, at Dallas on August 21, 2014. The

                   Halprin case involves complex facts and several complex legal

                   issues.

            c.     Juan Segundo v. William Stephens – counsel has been preparing

                   and filing several post-conviction motions in a capital habeas case

                   under 28 U.S.C. § 2254 which have been filed in U.S. District

                   Court for the Northern District of Texas, at Fort Worth

                   throughout the remainder of July and August.

      In addition to the foregoing, counsel has the following matters in the month of

August through early September which prevent his completion of the PDR;

            a.     Out-of-State training in the 20th Annual National Federal Habeas

                   Corpus Seminar, being held in Charlotte, North Carolina from

                   August 13th thru 16th;

                                                                                    2
            b.     State of Texas v. Ersindo Perez – trial is set in the 421st District

                   Court of Caldwell County, Texas;

            c.     State v. Parrin Hayes – trial is set in the 299th District Court of

                   Travis County, Texas.

            d.     USA v. Rachel Hardy – brief on appeal is due in the 5th Circuit

                   Court of Appeals on September 14, 2015.

      4.    Accordingly, the undersigned counsel requests this Court extend the

current due date by 60 days, to October 9, 2015.


      WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this

Court grant this Motion, and grant an additional 60 days to file a PDR in this case

                                       Respectfully submitted,

                                       Law Office of Alexander L. Calhoun
                                       4301 W. William Cannon Dr., Ste. B-150, # 260
                                       Austin, TX 78749
                                       Tele: 512/ 420-8850
                                       Fax: 512/ 233 - 5946
                                       Cell: 512/ 731-3159
                                       Email: alcalhoun@earthlink.net

                                       BY:_/s/ Alexander L          Calhoun
                                       Alexander L. Calhoun
                                       State Bar No.: 00787187

                                       Attorney for Preston Sharpnack


                                                                                          3
                        CERTIFICATE OF SERVICE

      I hereby certify that on August 11, 2015, a copy of the above and foregoing

motion has been served by mail upon the Travis County District Attorney's Office, at the

following address:

Travis County District Attorney
P.O. Box. 1748
Austin, TX 78711

upon the State Prosecution Attorney by U.S. Mail at the following address:

State Prosecuting Attorney
P.O. Box 13046
Capitol Station
Austin, Texas 78711



                                       /s/   Alexander L Calhoun
                                      Alexander L. Calhoun




                                                                                       4